DETAILED ACTION
Claims 1-2 and 23-37 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on October 16, 2020 has been entered.
Claims 1-2 and 23-37 remain pending. Claims 1, 24 and 27 are amended.
Applicant’s arguments, filed October 16, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of arthritis as the single disclosed species of inflammatory disease to which examination on the merits has been confined, as stated in the reply filed September 25, 2018, which is still in effect over the claims. 
	Accordingly, instant claims 31-36 remain properly withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter. 
	Instant claims 1-2, 23-30 and 37 remain under examination and are treated on the merits infra.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed October 16, 2020 (one page total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references.
Status of the Rejections in the April 16, 2020 Final Office Action
	In reply to the rejection of claims 1-2, 23-30 and 37 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as set forth at p.3-7 of the April 16, 2020 final Office Action, Applicant’s remarks set forth at p.5-6 of the October 16, 2020 submission now identify specific disclosure in the as-filed specification that appears to provide adequate written support for the limitations in question. Upon further reconsideration of the as-filed specification in view of the October 16, 2020 remarks, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 24 and 27 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.7-8 of the April 16, 2020 final Office Action, Applicant now amends (i) instant claim 24 to remove the limitation directed to “the mature plants of the genus Brassica is broccoli sprout” and now define “the glucosinolates and/or derivatives thereof” as “dehydrated or non-dehydrated sprouts of plants of the genus Brassica, or powdered sprouts obtained from plants of the genus Brassica, and wherein the plants of the genus Brassica is broccoli”, and (ii) instant claim 27 to remove dependency from claim 24 and newly recite dependency from instant claim 26. Accordingly, the rejection is now hereby withdrawn. 
	
Interpretation of the Claims for Examination
	Applicant’s instant claim 1 recites “[a] method of treating an inflammatory disease in a subject”, wherein the inflammatory disease is arthritis (Applicant’s elected species of inflammatory disease), which requires oral administration of “an effective amount of a composition comprising: (a) epigallocatechin-3-gallate (EGCG), (b) curcumin, and (c) glucosinolates and/or derivatives of glucosinolates” to the subject. Applicant’s definition of the composition as comprising EGCG, curcumin, and glucosinolates and/or derivatives of glucosinolates as amended does not obviate the previously applied interpretation of the claims as providing for two distinct embodiments of the claim: (i) a composition comprising EGCG, curcumin, and glucosinolates and derivatives of glucosinolates, or (ii) a composition comprising EGCG, curcumin, and glucosinolates, or derivatives of glucosinolates1. Applicant’s amendments to claim 1 fail to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140), already of record, for the reasons of record set forth at p.9-10 of the previous Office Action dated April 16, 2020, of which said reasons are herein incorporated by reference.
	Applicant’s amendments to instant claim 1 fail to clearly and unequivocally distinguish over the administration of a derivative of glucosinolates (see above, under the heading “Interpretation of the Claims for Examination”) and, therefore, do not clearly and unequivocally distinguish over Davidson’s teachings directed to the oral administration of a sulforaphane (SFN)-rich diet to mice with osteoarthritis to 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that instant claim 1 has been amended to comprise “each of (a), (b), and (c)” and that the Davidson et al. publication fails to “teach the oral administration of EGCG and curcumin for treatment of a recited inflammatory disease, or for any purpose” and, therefore, cannot anticipate the rejected claims as amended (Remarks, p.7). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to mice with osteoarthritis to significantly reduce cartilage destruction in the treated mice as compared to the control diet (where SFN is such a glucosinolate derivative), such teachings continue to remain applicable to the claims even as amended. Though it is Applicant’s position that Davidson cannot anticipate the rejected claims because it fails to also provide for administration of EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of glucosinolates or derivatives of glucosinolates) is not actually explicitly recited in the rejected claims (again, see above, under the heading “Interpretation of the Claims for Examination”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 1-2 and 30 is proper. 

	2.	Claims 1-2, 23, 30 and 37 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Davidson et al. (“Isothiocyanates Are Detected in Human Synovial Fluid Following Broccoli Scientific Reports, 2017; 7:3398, Published Online June 13, 2017), already of record, for the reasons of record set forth at p.10-11 of the previous Office Action dated April 16, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to instant claim 1 fail to clearly and unequivocally distinguish over the administration of a derivative of glucosinolates (see above, under the heading “Interpretation of the Claims for Examination”) and, therefore, do not clearly and unequivocally distinguish over Davidson’s teachings directed to the oral administration of a high glucosinolate broccoli (which is a plant of the Brassica genus, and necessarily contains the glucosinolate derivative SFN) by human subjects with knee osteoarthritis. Accordingly, Applicant’s claim 1 remains properly included in the instant rejection. 

	Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that instant claim 1 has been amended to comprise “each of (a), (b), and (c)” and that the Davidson et al. publication fails to “teach the oral administration of EGCG and curcumin for treatment of a recited inflammatory disease, or for any purpose” and, therefore, cannot anticipate the rejected claims as amended (Remarks, p.7). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a high glucosinolate broccoli containing SFN to human subjects with knee osteoarthritis, such teachings continue to remain applicable to the claims even as amended. Though it may be Applicant’s position that Davidson et al. cannot anticipate the rejected claims because it fails to also provide administration of EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of glucosinolates or derivatives of glucosinolates) is not actually explicitly recited in the rejected claims (again, see above, under the heading “Interpretation of the Claims for Examination”). Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 1-2, 23, 30 and 37 is proper. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	3.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Fahey et al. (“Broccoli Sprouts: An Exceptionally Rich Source of Inducers of Enzymes that Protect Against Chemical Carcinogens”, Proc. Natl. Acad. Sci. USA, 1997; 94:10367-10372), each already of record, for the reasons of record set forth 
	Newly amended claim 24 further defines the “glucosinolates and/or derivatives thereof” as “dehydrated or non-dehydrated sprouts of plants of the genus Brassica, or powdered sprouts obtained from plants of the genus Brassica, and wherein the plants of the genus Brassica is broccoli”.
	As established in the grounds for rejection, Davidson et al. clearly teaches the therapeutic efficacy of a SFN-rich diet in significantly reducing cartilage destruction in osteoarthritic mice as compared to control diet, and Fahey et al. teaches broccoli sprouts as a rich source of SFN as compared to the corresponding mature plant. The ordinarily skilled artisan, therefore, would have found it prima facie obvious to use broccoli sprout as the source of the SFN used to supplement the diet of Davidson’s osteoarthritic subjects in light of Fahey’s teachings establishing broccoli sprouts as a well-known dietary source of SFN and, thus, clearly suitable for supplementing the diet of Davidson’s osteoarthritis subjects.

	Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary reference to Fahey et al. “do[es] not cure this deficiency” (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 – and, by extension, claim 24, which ultimately depends from claim 1 - fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Fahey et al. teaches the use of broccoli sprouts as a well-known dietary source of SFN, such teachings continue to remain applicable to the prima facie obviousness of orally administering broccoli sprouts as claimed for the treatment of osteoarthritis. Though it is Applicant’s position that the instant claims require the further administration of oral EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of Interpretation of the Claims for Examination”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claim 24 is proper. 

	4.	Claim 37 remains rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Thysen et al. (“Targets, Models and Challenges in Osteoarthritis Research”, Disease Models & Mechanisms, 2015; 8:17-30), each already of record, for the reasons of record set forth at p.14-15 of the previous Office Action dated April 16, 2020, of which said reasons are herein incorporated by reference. 
	
Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary reference to Thysen et al. “do[es] not cure this deficiency” (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 – and, by extension, claim 37, which depends from claim 1 - fail to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Thysen et al. teaches the clinical relevance of Davidson’s osteoarthritis mouse model to human osteoarthritis, such teachings continue to remain applicable to the prima facie obviousness of adapting Davidson’s SFN-rich diet therapy for the treatment of human osteoarthritis subjects based upon the therapeutic benefit observed in this clinically relevant mouse model. Though it is Applicant’s position that the instant claims require the further administration of oral EGCG and curcumin, it is noted that this feature upon which Interpretation of the Claims for Examination”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claim 37 is proper. 

	5.	Claim 25 remains rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and D’Agostino et al. (U.S. Patent No. 9,138,420 B2; 2015), each already of record, for the reasons of record set forth at p.16-17 of the previous Office Action dated April 16, 2020, of which said reasons are herein incorporated by reference. 

Response to Applicant’s Arguments
	In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary references to Kuklish et al. and D’Agostino et al. “do not cure this deficiency” (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s amendments to instant claim 1 – and, by extension, claim 25, which depends from claim 1 - fails to clearly and unequivocally eliminate the embodiment of the claimed method in which the subject is orally administered a glucosinolate derivative alone, without EGCG or curcumin. As Davidson et al. clearly teaches the oral administration of a SFN-rich diet to subjects with osteoarthritis and Kuklish et al. and D’Agostino et al. teach the presence of inflammation in osteoarthritis and the effect of a ketogenic diet in reducing inflammation, such teachings continue to remain applicable to the prima facie obviousness of combining Davidson’s SFN-rich diet therapy for the treatment of osteoarthritis subjects with a ketogenic diet for the purpose of reducing inflammation associated with osteoarthritis. Though it is Interpretation of the Claims for Examination”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claim 25 is proper. 

	6.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (“Sulforaphane Represses Matrix-Degrading Proteases and Protects Cartilage from Destruction In Vitro and In Vivo”, Arthritis & Rheumatism, 2013; 65(12):3130-3140) in view of Kuklish et al. (U.S. Patent No. 8,252,831 B2; 2012) and Ramesh (U.S. Patent Application Publication No. 2013/0310457 A1; 2013), each already of record, for the reasons of record set forth at p.17-19 of the previous Office Action dated April 16, 2020, of which said reasons are herein incorporated by reference. 
	Newly amended claim 27 now depends from claim 26, not claim 24. 
	As the previously set forth grounds for rejection interpreted instant claim 27 as depending from claim 26 (not claim 24, as recited), Applicant’s amendment to change the dependency of claim 27 from claim 24 to claim 26 does not change the reasons provided in support of the rejection, which apply equally herein to claim 27 as amended. 

	Response to Applicant’s Arguments
In reply, Applicant traverses the instant rejection, stating that the Davidson et al. publication does not “teach the oral administration of EGCG and curcumin” and the additionally cited secondary references to Kuklish et al. and Ramesh “do not cure this deficiency” (Remarks, p.8).
	The arguments have been fully and carefully considered, but are not found persuasive. 
prima facie obviousness of combining Davidson’s SFN-rich diet therapy for the treatment of osteoarthritis subjects with an oral composition of ketone bodies and MCTs for the purpose of reducing inflammation associated with osteoarthritis. Though it is Applicant’s position that the instant claims also require administration of oral EGCG and curcumin, it is noted that this feature upon which Applicant relies (i.e., administration of a composition comprising EGCG, curcumin, and at least one of glucosinolates or derivatives of glucosinolates) is not actually explicitly recited in the rejected claims (again, see above, under the heading “Interpretation of the Claims for Examination”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	For these reasons supra, rejection of claims 26-29 is proper. 

Conclusion
Rejection of claims 1-2, 23-30 and 37 is proper.
Claims 31-36 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 8, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In a further illustration of this, Applicant’s claims require a composition comprising EGCG (A), curcumin (B) and glucosinolates (C) and/or derivatives of glucosinolates (D). There are two possible permutations of the claimed components: (i) A, B, C, and D (i.e., EGCG, curcumin, glucosinolates and derivatives of glucosinolates), or (ii) A, B and C (i.e., EGCG, curcumin and glucosinolates), or D (i.e., derivatives of glucosinolates).